Citation Nr: 0001668	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-00 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD) and duodenal ulcer 
disease, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a neck injury with headaches.

3.  Entitlement to an earlier effective date for the award of 
service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969 and from November 1987 to October 1994.

The issue of entitlement to service connection for a neck 
injury with headaches was previously denied by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO) in July 1985.  The veteran failed to 
timely file an appeal with this decision and it became final.

This appeal arose from a September 1995 rating decision of 
the New Orleans RO which granted service connection for 
duodenal ulcer disease, assigning it a 10 percent disability 
evaluation and which refused to reopen the claim for 
entitlement to service connection for a neck injury with 
headaches.  In April 1999, the RO again refused to reopen the 
claim for service connection for a neck injury with 
headaches.

The RO had granted service connection for PTSD in May 1997; 
this decision had assigned this disorder a 50 percent 
disability evaluation.  In June 1997, the veteran submitted a 
notice of disagreement with this rating action.  He was 
issued a supplemental statement of the case in October 1998; 
the letter accompanying this statement informed him that he 
had 60 days in which to respond to any issues not included on 
a previous substantive appeal.  The veteran failed to respond 
to this letter.  Therefore, he has not properly perfected his 
appeal for an increased evaluation for the service-connected 
PTSD.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's service-connected GERD and duodenal ulcer 
is manifested by complaints of occasional epigastric gnawing 
pain, with no evidence of vomiting, hematemesis, melena, 
weight loss or circulatory disturbance after meals or 
hypoglycemic reactions.  There is also no evidence of 
dysphagia, pyrosis or regurgitation with substernal or arm or 
shoulder pain.

2.  The RO denied entitlement to service connection for the 
residuals of a neck injury with headaches in July 1985.

3.  Additional evidence submitted since that time fails to 
show that the veteran's currently diagnosed degenerative disc 
disease (DDD) of the cervical spine is related to his period 
of service.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected GERD and duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Codes 7305, 7346 (1999).

2.  Evidence received since the RO denied entitlement to 
service connection for the residuals of a neck injury with 
headaches is new but is not material, and the July 1985 
decision of the RO is final and is not reopened.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a), 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.307, 3.309, 
20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased 
evaluation for the service-connected 
duodenal ulcer disease

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The relevant evidence of record shows that the veteran was 
examined by VA in February 1995.  He indicated that he had 
had duodenal ulcer disease since 1980.  In early February 
1995, he was hospitalized for a gastrointestinal bleed, with 
hematemesis and melena.  He was admitted for an EGD and 
multiple blood transfusions.  He was treated with nonsurgical 
management.  The stomach examination noted moderate pallor 
and no jaundice.  His abdomen was soft and nontender and 
there was no evidence of masses or palpable viscera.  His 
bowel sounds were normal.  He claimed that he was currently 
suffering from melena.  He also complained of frequent 
burning epigastric discomfort and intermittent gaseous 
distention with flatulence.  An upper gastrointestinal (UGI) 
series showed marked deformity of the duodenal bulb 
compatible with an active ulcer.

A VA examination of the veteran was conducted in January 
1997.  He denied any gastrointestinal bleeding since February 
1995, but he complained that he had epigastric pain, 
particularly at night (he indicated that he often has to get 
up at night to take Antacid).  At the time of the 
examination, he weighed 165 pounds (his weight over the past 
year had been 170 pounds).  He was not anemic and he had had 
no vomiting or melena since 1996.  He did indicate that he 
had epigastric discomfort every day.  An EGD showed 
endoscopic Grade II esophagitis with linear ulcerations; 
however, there was no evidence of an active ulcer, although 
the presence of a deformed duodenal bulb suggested past 
ulcers.  The examiner stated that his current symptoms were 
probably related to GERD and not duodenal ulcer disease.  The 
diagnoses were GERD and duodenal ulcer by history.

VA examined the veteran in June 1998.  The general medical 
examination noted that his current weight was 171 pounds (his 
greatest weight over the past year had been 175 pounds).  He 
appeared to be well-nourished.  His abdomen was soft, 
nontender and nondistended.  Bowel sounds were present in all 
four quadrants and there was no indication of organomegaly.  
The stomach examination noted his complaints of occasional 
epigastric gnawing pain, which was relieved with the 
ingestion of food.  He described this pain as "mild."  
There was no evidence of vomiting, hematemesis or melena.  
There was no circulatory disturbance after meals, nor were 
there any hypoglycemic reactions.  No pain or tenderness was 
elicited.  The diagnoses were GERD and history of a bleeding 
duodenal ulcer.  He was then seen by VA on an outpatient 
basis on February 24, 1999, complaining of heartburn.

According to the applicable criteria, a 10 percent evaluation 
is warranted for a mild duodenal ulcer with recurring 
symptoms once or twice yearly.  A 20 percent requires 
moderate disease, with recurring episodes of severe symptoms 
two to three times per year, averaging 10 days in duration; 
or with continuous moderate manifestations.  38 C.F.R. Part 
4, Code 7305 (1999).  A 10 percent evaluation for GERD is 
warranted if there are two or more of the following symptoms:  
epigastric distress, dysphagia, pyrosis, regurgitation, or 
substernal or arm or shoulder pain.  A 30 percent evaluation 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain which is productive of 
considerable impairment of health.  38 C.F.R. Part 4, Code 
7346 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 10 percent currently 
assigned is not warranted.  The evidence does not support a 
finding of entitlement to a 20 percent disability evaluation 
pursuant to 38 C.F.R. Part 4, Code 7305 (1999).  The 
objective evidence of record does not indicate he has 
recurring episodes of severe ulcer symptoms (such as 
vomiting, hematemesis, melena, anemia or weight loss), nor is 
there is any indication that he had continuous moderate 
manifestations.  In fact, the objective evidence demonstrated 
that there was no indication of vomiting, hematemesis, 
melena, anemia or weight loss.  Rather, he had complaints of 
occasional epigastric gnawing pain.  Nor is there any 
evidence to support a 30 percent evaluation pursuant to 
38 C.F.R. Part 4, Code 7346 (1999).  The objective evidence 
does not show that he currently suffers from persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, with substernal or arm or shoulder pain which 
is productive of considerable impairment of health.  While he 
complained of heartburn in February 1999, it was noted that 
this was relieved with Zantac; there was no indication that 
this complaint was associated with any of the symptoms noted 
above, nor was there any suggestion that his health had been 
considerably impaired.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected GERD and duodenal ulcer 
disease.


II.  Whether new and material evidence 
has been submitted to reopen a claim for 
service connection for the residuals of a 
neck injury with headaches

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The evidence which was of record when the RO considered this 
issue in July 1985 will be briefly summarized.  The veteran's 
service medical records are completely silent as to 
complaints of or treatment for either a neck injury or 
headaches.  The December 1969 separation examination noted no 
abnormalities of the neck and there were no references to 
headaches.  VA outpatient treatment records developed in 1983 
and 1984, showed that he presented on April 15, 1983 with 
complaints of headaches, which he said had been present since 
his service in Vietnam.  He stated that they were bitemporal 
and posterior in location.  Cerebral flow studies and a brain 
scan were normal.  On October 31, 1983, he said that he had 
experienced a frontal head trauma with hyperextension of the 
neck in 1969.  Since then, he had had constant occipital 
headaches.  He denied any loss of consciousness at the time 
of the injury, although he recalled that he was dizzy.  The 
examination was within normal limits.  The impression was 
probable tension headaches secondary to old trauma and 
current state of affairs (unemployed).

The evidence added to the record since the July 1985 denial 
included a December 1985 statement written by a former 
service comrade of the veteran.  He stated that the veteran 
had fallen off a bunk during incoming fire, suffering an 
injury.  He was treated at the Aid station; subsequent to 
this, he began to complain of headaches.

VA examined the veteran in February 1995.  He gave a history 
of a "whiplash" injury to the cervical spine in 1969.  He 
noted that he been treated with only medications and light 
duty.  He complained of chronic posterior cervical pain with 
stiffness and crepitation.  His neck displayed full range of 
motion, with no pain or tenderness over the cervical spine.  
An x-ray was negative.  The diagnosis was status following 
acute cervical strain with residual chronic cervical pain.

A VA examination of the veteran was conducted in January 
1997.  He complained of neck pain which had been present 
since 1969.  The neurological evaluation noted that he had 
normal muscle mass, tone and strength.  The diagnosis was 
persistent neck pain.

Another VA examination of the veteran was performed in June 
1998.  During the neurological evaluation, he reported that 
he had had headaches and neck pain since a 1969 injury.  He 
indicated that the pain would start at the back of the neck; 
on turning his head, he would get a sharp pain in the 
midline.  When the neck pain was severe, he would get a 
headache, which would radiate to the bifrontal areas.  The 
objective examination noted that cranial nerves II to XII 
were intact.  Muscle tone, mass and strength were normal 
throughout.  The diagnoses were headache likely secondary to 
cervical spine problem and neck pain likely myofascial pain 
syndrome.  During the examination of the spine, the veteran 
stated that he had injured his neck in 1969 as he was jumping 
into a foxhole to avoid incoming fire.  Since then, he 
reported suffering from headaches.  The objective examination 
found full range of motion of the neck, with complaints of 
pain at the extremes of all movements.  He was tender to 
palpation and there were no spasms.  A CT scan revealed mild 
DDD with mild to moderate annular bulging at C5-6 and C6-7, 
with no neural involvement.  The diagnosis was mild DDD of 
the cervical spine.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is "new" but is not "material."  Accordingly, his claim is 
not reopened and the July 1985 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence in this 
case, to include a statement from a former service comrade, 
is new in that it was presented to establish that the veteran 
suffered an injury to the neck in service.

However, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
In the instant case, the additional evidence contains no 
objective proof whatever that the veteran suffered an injury 
to the neck in service.  While the service comrade stated 
that the veteran had fallen from a bunk during incoming fire, 
this is not corroborated by any objective evidence of record.  
The service medical records are completely silent as to any 
treatment for any injury and the December 1969 separation 
examination noted that the neck was normal.  Moreover, the 
service records developed between 1987 and 1994 make no 
mention of neck pain or headaches.  Moreover, the veteran has 
provided inconsistent statements concerning the alleged 
injury.  His former service comrade stated he had fallen off 
a bunk, while the veteran had stated that he had hit his head 
jumping into a foxhole.  Significantly, there is no 
indication that the veteran's currently diagnosed DDD of the 
cervical spine is related to any alleged injury in service.  
A VA examination in 1995 had related his neck complaints to 
this injury; however, this opinion was based upon history as 
provided by the veteran and not upon an independent review of 
the claims file.  Therefore, a review of this evidence 
clearly does not show that it is so significant that it must 
be considered in order to decide the merits of the claim.  As 
such, the evidence is not "material" and does not serve to 
reopen his claim for service connection for a neck injury 
with headaches.


ORDER

An increased evaluation for GERD and duodenal ulcer disease 
is denied.

New and material evidence not having been presented to reopen 
the claim for service connection for the residuals of a neck 
injury with headaches, the benefit sought on appeal is 
denied.


REMAND

A review of the record indicated that the veteran was denied 
entitlement to an earlier effective date for the award of 
entitlement to service connection for PTSD by a rating action 
issued in October 1998.  In May 1999, the veteran submitted a 
statement wherein he expressed his disagreement with that 
decision.  The Court, has been very clear that in these 
circumstances the Board must remand the case back to the RO 
for the issuance of a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should issue a statement of 
the case concerning entitlement to an 
earlier effective date for the award of 
service connection for PTSD.  He should 
then be given the appropriate time to 
perfect his appeal with the submission of 
a substantive appeal.  If, and only if, 
he files his substantive appeal in a 
timely manner, then that issue should 
also be certified to the Board for 
appellate review.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

